United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jackson, GA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 15-0941
Issued: September 13, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On March 24, 2015 appellant filed an application for review of a March 3, 2015 decision
the Office of Workers’ Compensation Programs (OWCP) which found that he had abandoned his
request for an oral hearing. The appeal was docketed as No. 15-0941.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. On July 14, 2014 OWCP denied appellant’s claim for
an emotional condition. On August 8, 2014 appellant requested an oral hearing received by
OWCP on August 13, 2014. By letter dated January 8, 2015, OWCP advised him that a
telephonic oral hearing was scheduled for 10:00 a.m. on February 10, 2015. However, on
January 26, 2015, its January 8, 2015 letter was returned as undeliverable. By decision dated
March 3, 2015, OWCP found that appellant had abandoned his request for an oral hearing, as he
failed to appear for the hearing, and that there was no indication in the file that he had contacted
OWCP either prior or subsequent to the scheduled hearing to explain his failure to appear. On
appeal, appellant contends that he did not receive notice of the oral hearing.
Section 10.617(b) of OWCP’s regulations require OWCP to mail a notice of the time and
place of the hearing to appellant at least 30 days before the scheduled date.1 OWCP has the
1

20 C.F.R. § 10.617(b). Under the Federal Employees’ Compensation Act and its implementing regulations, a
claimant who has received a final adverse decision by OWCP is entitled to receive a hearing upon writing to the
address specified in the decision within 30 days of the date of the decision for which a hearing is sought. 5 U.S.C.
§ 8124(b)(1); 20 C.F.R. § 10.616(a).

burden of proving that it mailed a notice of a scheduled hearing to appellant.2 Under the mailbox
rule, it is presumed, in the absence of evidence to the contrary, that a notice mailed to an
individual in the ordinary course of business was received by that individual. This presumption
arises when it appears from the record that the notice was properly addressed and duly mailed.3
However, as a rebuttable presumption, receipt will not be assumed when there is evidence of
nondelivery.4 On January 18, 2015 OWCP’s January 8, 2015 letter advising appellant of the date
and time of the telephonic oral hearing was returned as undeliverable. Thus, the Board finds that
the mailbox rule does not apply and that OWCP did not provide appellant sufficient notice of the
scheduled telephonic hearing.5 For this reason, the case will be remanded to OWCP for
scheduling of another hearing before an OWCP hearing representative with proper notice
provided to all parties. Following this and any necessary further development, OWCP shall issue
an appropriate decision. Accordingly,
IT IS HEREBY ORDERED THAT the March 3, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
action consistent with this order of the Board.
Issued: September 13, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

See Michelle R. Littlejohn, 42 ECAB 463 (1991).

3

See Michelle Lagana, 52 ECAB 187 (2000).

4

See M.C., Docket No. 15-0479 (issued April 21, 2015); C.O., Docket No. 10-1796 (issued March 23, 2011);
M.U., Docket No. 09-0526 (issued September 14, 2009).
5

Id.

2

